Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “receiving from the universal remote control application a data used by the universal remote control application to control the second appliance; provides to the server device for use in the capability determination the data received from the universal remote control application.” One skilled in the art did not have possession of these features at the time of the invention.  Examiner finds that while a universal remote application was well known at the time of the invention, these particular steps would not have been well known in the art at the time of the invention. As such, the specification is required to explicitly teach them.
The compatibility check features are taught in Applicant’s specification as filed on page 15 lines 6 through page 16 line 18. These pages do not disclose receiving data used to control a second appliance and then providing that same controlling data to a server device in for use in a compatibility determination. The remaining pages of the specification also fail to teach these elements.  As such, Examiner finds these elements are new matter because they are not explicitly disclosed in the specification and they were not well known in the art at the time of the invention. 
Claims 2-6 are rejected because they inherit the deficiencies of claim 
                   Response to Argument
	Applicant argues 
The reconsideration of this rejection is respectfully requested. 
It is respectfully submitted that Koike does not disclose, teach, or suggest a universal remote control application. 

Examiner agrees that Koike fails to explicitly teach an application characterized as a “universal remote control application.”  However, Applicant admits that a universal remote control application was well known in the art at the time of the invention.  See specification at pp. 1-2 

Portable controlling devices capable of commanding the operation of multiple consumer appliances of different type and/or manufacture, such as universal remote  controls, and the features and functions offered by such devices are also well known in  the art. Sophisticated implementations of these devices incorporate technologies such as color touch screens, wireless home network compatibility, user configurable graphical 
user interfaces, slave relay stations positioned to control appliances not situated in line of  sight of the controlling device, etc. In some cases such controlling device functionality may be offered in the form of an app for installation on an existing smart device, said app  comprising a GUI to be used in conjunction with supplemental hardware and/or   firmware, built-in or external to the smart device, suitable for the generation of appliance command signals. In other cases, such controlling devices may be self-contained units  specific to that purpose such as for example Nevo® brand products from Universal  Electronics Inc., or Harmony@ brand products from Logitech Inc. 
Regardless of the exact manner in which universal controlling device 
functionality is implemented, in general such devices or apps may require configuration 
or "set up" prior to use, i.e., an appropriate set of command data from within a library of 
command data sets must be associated with each of the specific appliances to be 
controlled, for example by entry of data that serves to identify each intended target 
appliance by its make, and/or model, and/or type; by testing various command formats sequentially, via command transmissions, until an appliance response is observed; by 
sampling signals of original equipment remote controls; etc.; all as known in the art. 
Since systems and methods for setting up universal controlling devices to command the 
operation of specific home appliances are well-known, these will not be described in 
greater detail herein. Nevertheless, for additional information pertaining to setup 
procedures, the reader may turn, for example, to U.S. Patent Nos. 4,959,810, 5,872,562,  7,093,003, 7,653,212, or 7,612,685 all of which are incorporated herein by reference in  their entirety. 

(emphasis added). 
See also PTO-892 Documents U, V, W, and X (filed herewith). As such, it would have been obvious at the time of the invention to modify the controlling application in Koike to include a universal remote control application. The motivation would have been user convenience.  
	Applicant further argues 
Accordingly, it is submitted that Koike cannot be said to disclose, teach, or suggest an app that provides to a server device for use in a capability determination a first information wherein the first information functions to identify a first appliance being considered for integration into a system which includes a second appliance that is currently controllable via use of a universal remote control application; receives from the universal remote control application a data used by the universal remote control application to control the second appliance; provides to the server device for use in the capability determination the data received from the universal remote control application; and receives from the server device a result of the compatibility determination for presentation to a user via use of the smart device. For at least this reason, i.e., the reason that it cannot be said that Koike describes, teaches, or suggests all of the elements claimed, it is respectfully submitted that the rejection of the claims under 35 U.S.C. § 102 must be withdrawn. 

	Examiner agrees that the prior art of record fails to teach “receives from the universal remote control application a data used by the universal remote control application to control the second appliance; provides to the server device for use in the capability determination the data received from the universal remote control application.” However, Examiner finds this language has no support in Applicant’s specification. See above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159